UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-02444 The Bond Fund of America, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: December 31 Date of reporting period: December 31, 2010 Courtney R. Taylor Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders The Bond Fund of AmericaSM [photo of the underside of ahighway overpass] Special feature Balancing your portfolio with bonds u See page 6 Annual report for the year ended December 31, 2010 The Bond Fund of America seeks as high a level of current income as is consistent with preservation of capital through a diversified portfolio of bonds and other fixed-income obligations. This fund is one of the 33 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended December 31, 2010: Class A shares 1 year 5 years 10 years Reflecting 3.75% maximum sales charge % % % The total annual fund operating expense ratio was 0.59% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 28 and 29 for details. The fund’s 30-day yield for Class A shares as of January 31, 2011, calculated in accordance with the Securities and Exchange Commission formula, was 2.79%. The fund’s distribution rate for Class A shares as of that date was 3.60%. Both reflect the 3.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 33. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. High-yield bonds are subject to greater fluctuations in value and risk of loss of income and principal than investment-grade bonds. Investing in bonds issued outside the U.S. may be subject to additional risks. They include currency fluctuations, political and social instability, differing securities regulations and accounting standards, higher transaction costs, possible changes in taxation, illiquidity and price volatility. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: The bond market delivered solid returns for 2010, despite a period of weakness late in the year due to rising interest rates. Every major sector recorded positive results for the full year, with higher risk investments generally posting the strongest returns. For the 12 months ended December 31, 2010, The Bond Fund of America produced a total return of 7.3%. This compared favorably to the unmanaged Barclays Capital U.S. Aggregate Index, the fund’s primary benchmark, which gained 6.5%, but fell short of the Lipper Corporate Debt A-Rated Bond Funds Average, a peer group measure, which returned 7.5%. Income is an important component of the fund’s total return. For 2010, the fund paid monthly dividends totaling 46.3 cents a share. This represents an income return of approximately 4.0% for those who reinvested dividends. Those who took dividends in cash recorded a 3.9% income return. Importantly for our shareholders, this was the 26th consecutive year that the fund’s income return bested its peer group average. Bond market overview Changing perceptions about the strength of the U.S. economy steered the bond market for much of the year, although debt troubles in Europe had a decisive impact as well. Short-term bond yields were largely tethered by the ultra-low interest rates of the Federal Reserve and its quantitative easing efforts, which were implemented to help stimulate economic activity. In contrast, longer term bond rates fluctuated far more over the course of the year, with long-term Treasury yields serving as a barometer for shifting sentiments on the economy. [Begin Sidebar] Results at a glance For periods ended December 31, 2010, with all distributions reinvested Total returns Average annual total returns 1 year 5 years 10 years Lifetime (since 5/28/74) The Bond Fund of America (Class A shares) % Barclays Capital U.S. Aggregate Index1 Lipper Corporate Debt A-Rated Bond Funds Average2 1 The Barclays Capital U.S. Aggregate Index began on January 1, 1976. From May 28, 1974, through December31, 1975, the Barclays Capital U.S. Government/Credit Index was used. These indexes are unmanaged and their results do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. 2 Source: Lipper. Lipper averages do not include the effect of sales charges, account fees or taxes. [End Sidebar] [photo of the underside of a highway overpass]  [Begin Sidebar] In this report Special feature 6 Balancing your portfolio with bonds In this article, we discuss how The Bond Fund of America can help investors achieve investment goals through its broad exposure to the bond market. In the process, we’ll take a look at the stabilizing effect of income on bond returns and how the fund has fared over longer periods of rising and falling interest rates. Contents 1 Letter to shareholders 4 The value of a long-term perspective 12 Summary investment portfolio 17 Financial statements 34 Board of directors and other officers [End Sidebar] Early in the year, tentative signs of a recovering economy nudged 10-year Treasury yields up to 4.0% by the first week in April. Shortly thereafter, burgeoning concerns about the financial strength of Greece and a handful of other European countries sparked a flight to quality that rallied the Treasury market. Treasury yields fell and continued to decline through the summer months as emerging data hinted at another economic slowdown, or worse — a double-dip recession. Reflecting the market’s concerns, the 10-year Treasury yield tumbled to 2.4%, its low for the year reached in early October. By that time, however, new data pointed to an economy on the mend once again, and interest rates began to climb. Rising rates during the fourth quarter dented returns for that period, but full-year results were boosted by strength during the previous three quarters. Overall, the Treasury sector produced solid results for the year, bolstered by high returns on longer maturity bonds. Federal agency debt and agency mortgage-backed obligations also logged good returns, though they lagged those of the Treasury sector. The credit-sensitive sectors of the market — notably corporate bonds and commercial mortgage-backed securities — provided some of the best results. The corporate sector was propelled by steady earnings growth, the strength of corporate balance sheets and ongoing investor demand. Commercial mortgages reaped the benefit of an improving outlook for the industry, though its extraordinary gains came from previously depressed levels. Inside the portfolio Throughout the year, portfolio counselors sought to guide the fund through the currents of uncertainties that governed the market. Their goal, as always, was to meet the fund’s objectives: preserve principal for shareholders and deliver as high a level of current income as possible. For much of the year, improving bond prices supported their efforts. However, the shifting direction of interest rates and rotating strengths among the various sectors of the market prompted some changes to the mix of securities held in the portfolio. The fund’s weighting in mortgage-backed obligations was one of the notable changes. Portfolio counselors increased exposure to this class of securities from 23.8% at the start of the year to 29.1% by the end. Virtually all of the increase was among federal agency pass-through obligations. These bonds tend to retain more of their market value during rising rate periods and are prized among investors for the relatively steady stream of income they deliver. In contrast, the counselors continued to reduce the fund’s already low exposure to commercial mortgages and mortgages that were privately originated. Given the narrowing of corporate bond spreads (the yield differential between a corporate bond and its comparable Treasury) and the corresponding price appreciation that occurred over the past year, portfolio counselors decided to trim exposure to corporate debt, mainly during the first half of the year. As a result, the fund’s weighting in corporates declined to 29.0% by the end of the year from 34.5% at the start. Direct obligations of the U.S. government have always held a prominent place in the portfolio. Of these, Treasuries constitute the fund’s largest component. During the first half of the year, portfolio counselors modestly increased the weighting in Treasuries as prices rose significantly. Later in the year, they scaled back, leaving the Treasury weighting at 26.8% by year-end, up only slightly from the start of the year. Less obvious, but as crucial to the success of the fund, were various changes in individual holdings. Most of these resulted from the recommendations of the fund’s research professionals, who continually seek to add value and avoid mishaps through their rigorous analysis of companies, industries and market-moving forces. While their recommendations may not be readily apparent in the sector weightings of the portfolio, they are well represented in its individual holdings. Altogether, The Bond Fund of America held more than 1,900 individual securities at the end of 2010. These holdings represent some of the best investment ideas of the portfolio counselors and analysts who work together to manage this fund. Looking ahead Last year was a seesaw for investor concerns. First they worried about inflation, then deflation and then inflation once more. Thus far we’ve seen little evidence of either extreme. While the economy now seems clearly on the mend, there are also mitigating forces, such as weak housing markets and high unemployment, which are likely to keep the economy from overheating in the year ahead. Perhaps the greater concern for bond investors in 2011 is that of rising rates. As interest rates rise, the market value of outstanding bonds declines; but here again, concerns may be overblown. Bond prices may weaken as interest rates rise, but as an asset class, they are highly unlikely to plunge in value as can happen with “hard” assets, such as real estate or commodities. In fact, rising rates may actually benefit those bondholders who are patient and reinvest income over time. To learn more about this phenomenon and better understand the long-term advantages that bonds can provide, we invite you to read our feature article, “Balancing your portfolio with bonds,” which begins on page 6. For many, bonds have become an increasingly important asset class, especially when facing so much uncertainty about the economy and the future. The Bond Fund of America strives to alleviate some of that uncertainty with its professional management and broadly diversified portfolio of holdings. We hope that it will remain a core investment in your portfolio for years to come. Cordially, /s/ Paul G. Haaga, Jr. Paul G. Haaga, Jr. Vice Chairman of the Board /s/ John H. Smet John H. Smet President February 7, 2011 For current information about the fund, visit americanfunds.com. The value of a long-term perspective How a $10,000 investment has grown over the fund’s lifetime Fund results shown are for Class A shares and reflect deduction of the maximum sales charge of 3.75% on the $10,000 investment.1 Thus, the net amount invested was $9,625.2 Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. There have always been reasons not to invest. You will find, however, that despite occasional stumbles, financial markets have tended to reward investors over the long term. Dividends, particularly when reinvested, have accounted for virtually all of the fund’s overall results. The table beneath the chart details the fund’s annual dividends and the cumulative value of the original investment. Average annual total returns based on a $1,000 investment (for periods ended December 31, 2010)* 1 year 5 years 10 years Class A shares % % % *Assumes reinvestment of all distributions and payment of the maximum 3.75% sales charge. The total annual fund operating expense ratio was 0.59% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 28 and 29 for details. [begin mountain chart] Year ended Dec 31 BFA with dividends reinvested4 Barclays Capital U.S. Aggregate Index3 Consumer Price Index (inflation)5 5/28/74 $ $ $ [end mountain chart] Year ended December 31 6 Total value Dividends reinvested $ Value at year-end $ BFA’s total return )% Year ended December 31 Total value Dividends reinvested Value at year-end BFA’s total return Year ended December 31 Total value Dividends reinvested Value at year-end BFA’s total return ) Year ended December 31 Total value Dividends reinvested Value at year-end BFA’s total return Year ended December 31 Total value Dividends reinvested Value at year-end BFA’s total return ) Year ended December 31 Average Total value annual total Dividends reinvested return for Value at year-end fund’s lifetime: BFA’s total return %4 1As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $100,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. 2The maximum initial sales charge was 8.5% prior to December 15, 1986, when it became 4.75% until January 9, 2000. 3From May 28, 1974, through December 31, 1975, the Barclays Capital U.S. Government/Credit Index was used because the Barclays Capital U.S. Aggregate Index did not yet exist. Since January 1, 1976, the Barclays Capital U.S. Aggregate Index has been used. These indexes are unmanaged and their results do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. 4Includes reinvested dividends of $184,709 and reinvested capital gain distributions of $4,573. 5Computed from data supplied by the U.S. Department of Labor, Bureau of Labor Statistics. 6For the period ended May 28, 1974 (when fund operations began), through December 31, 1974. The results shown are before taxes on fund distribution and sale of fund shares. [photo of the underside of a highway overpass]  Balancing your portfolio with bonds [Begin Pull Quote] “Investors should understand that bonds are in their portfolios to produce income and provide an offset to stock market volatility.” [End Pull Quote] [photo of a highway sign with two figures on a see-saw] For nearly two years, investors have flocked to bond funds in unprecedented volumes. Throughout that period, short-term interest rates have been low, anchored by the resolve of the Federal Reserve to stimulate economic growth. More recently, however, longer term interest rates have begun to move higher, prompting some to question whether bonds still make sense in their investment portfolios. The short answer is yes, in most cases, but to get to that answer, investors must first understand the function and purpose of bonds as part of an overall investment strategy and then frame expectations accordingly. In this article, we discuss how The Bond Fund of America can help investors achieve investment goals through its broad exposure to the bond market. In the process, we’ll take a look at the stabilizing effect of income on bond returns and how the fund has fared over longer periods of rising and falling interest rates. Additionally, we’ll explain how active management can help mitigate the negative effects of rising rates. We hope this discussion helps our shareholders better appreciate the purpose of this fund in their portfolio and avoid the temptation to chase or flee short-term market movements. The stabilizing properties of bonds Most bonds offer features that are nearly impossible to find in other asset classes: a relatively predictable and reliable stream of income, a defined maturity date and the return of principal at maturity. These traits work together to help moderate and balance returns over time, making bond funds an indispensible asset for most portfolios. The interest a bond provides — its income — is both a modulating and an accumulating force in a bond portfolio. Income reinvested is a key component of a bond or bond fund’s total return; the other component is market value (price), which fluctuates over time. Interest rates and bond prices have an inverse relationship. When interest rates fall, bond prices typically rise. While that may sound appealing, bond investors then find that they have to reinvest interest income at ever lower rates, which can diminish the contribution of income to total return. Nonetheless, rising prices can mitigate the effects of lower reinvestment rates and thus bolster total return. We have seen plenty of evidence of this in recent years, as rates dipped to historic lows. When interest rates are rising, the stabilizing effects reverse direction. Higher rates diminish the market value of outstanding bonds, yet they also afford opportunities to reinvest interest income at increasingly higher yields. At such times, the pace and amount of the increases can impact the ability of reinvested income to offset price declines — at least over the short term. If rates rise too rapidly, total returns may slump for a period. Nonetheless, rising income continues to exert a countervailing effect on price declines, and steadily increasing income can bolster total returns over time. In that manner, patient bondholders can be rewarded over full rising rate periods. [photo of an elevated roadway] Finally, a bond’s maturity also influences the magnitude of price variations. Bonds with short maturities are typically less subject to wide price fluctuations than are longer dated bonds. The main reason for this is that principal is returned sooner; consequently, investors face less reinvestment risk. The return of principal at maturity is the ultimate stabilizing element specific to bonds. No matter how much prices fluctuate over time, bondholders are promised the return of their investment at maturity. There are, of course, some exceptions. If an issuer defaults, a bondholder is likely to lose money. Additionally, if an investor sells a bond before maturity, he or she may receive less — or more — than the par amount, depending on market conditions. The same is true for bond funds because they have no stated maturity — only the individual securities they hold do. Nonetheless, The Bond Fund of America has never posted a negative return over complete rate cycles during its 36-year history. Those who grasp these fundamental bond characteristics can begin to appreciate the stabilizing effects that bonds can bring to an investment portfolio. Fund president and portfolio counselor John Smet reminds us, “Investors should understand that bonds are in their portfolios to produce income and provide an offset to stock market volatility. Generally, bonds are not as volatile as stocks and haven’t suffered big losses.” Nonetheless, bonds do carry some risks, and not all debt instruments provide the level of stability and security that investors seek. In most cases, individual security selection, diversification and professional management are the added factors that can help reduce risks and promote balanced returns over longer investment periods. This makes bond funds a compelling alternative to individual holdings for those seeking more stability in their portfolios. [Begin Sidebar] Decades of steady results This chart shows the fund’s average annual total returns over 10-year rolling periods, beginning with the fund’s inception. Over the extended time periods, the fund has managed to deliver relatively consistent returns, despite briefer periods of bond market volatility. Income has played a vital role in these returns. As shown in the mountain chart on pages 4 to 5, virtually all of the fund’s cumulative gains since inception owe to income reinvested. Results for the fund’s earlier years reflect the high interest rate environment that dominated the late ’70s and early ’80s. Since then, interest rates have declined steadily, touching record lows in the past decade. Nonetheless, the fund has continued to provide positive average annual returns for these extended periods, despite lower levels of income. 10-year period Average annual ended total return 12/31/84 % 12/31/85 12/31/86 12/31/87 12/31/88 12/31/89 12/31/90 12/31/91 12/31/92 12/31/93 12/31/94 12/31/95 12/31/96 12/31/97 12/31/98 12/31/99 12/31/00 12/31/01 12/31/02 12/31/03 12/31/04 12/31/05 12/31/06 12/31/07 12/31/08 12/31/09 12/31/10 [End Sidebar] [Begin Sidebar] Fund results shown are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Income: The backbone of returns This chart shows both the income return and the total return for each year since the fund’s inception. As shown, the income return has varied much less than the total return, which includes income plus price fluctuations. Additionally, total returns have been negative only twice in the fund’s 36-year history: 1994 and 2008. On both occasions, results improved significantly the following year aided by a bump in income and recovering bond prices. [begin bar chart] Year Income return Total return 1974* % -5.02
